Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 1 of 33

PX 1
Exhibits A-G
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 2 of 33

Exhibit A
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 3 of 33

 

From:

Sent: 09/01/2018 02:30:05

To: ceo@telegram.org

cc: _
Pavel,

See attached our Letter of Intent for the TON ICO. Please feel free to reach out to me any time to discuss further.

 

FOIA Confidential Treatment Requested by Telegram Group Inc. TG-005-00004 188
— Document 247-3 Filed 07/01/20 Page 4 of 33

January 8, 2018

Dear Pavel Durov,

Congratulations on all your success at Telegram. P| is very excited to support your continued
efforts and we hereby submit a letter of intent to purchase $25M of the presale of the TON ICO. We
believe our long-term, fundamental orientation aligns very well with your vision to build this platform.

Sincerely,

FOIA Confidential Treatment Requested by Telegram Group Inc. TG-005-00004 189
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 5 of 33

Exhibit B
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 6 of 33

Message

 

 

From:

Sent: 1/29/2018 9:38:00 PM
To:

Subject: hyman @coinbase

Vision

Mechanics

Tactics

Next steps

How much value being exchanged on telegram today?
Why does this need to be on a blockchain?

Why this quantum

John hyman

Confluence of:
1) Amessagin platform increasing showing its differentiated quality and tech differentiation as it’s developed
2) Now have an opportunity through blockchain and interest in currencies / tokens to create a much broader
business

Compared to other business plans its much more grounded in reality
Tech quality of the team and track record

The footprint of telegram

Commercially a much more interesting footprint

It’s a footprint that’s very advantageous

Long term game is super ambitious — team has always show ability to outperform and outdeliver
Very high level of confidence in themselves and others in them

There are other people in the market working on this — but that’s ok.
Incredibly focused, dedicated company — used to fighting david and goliath type battles. Succeeds because it’s more
focused more nimble

Worlds crypto efforts. Pavel’a bility to leverage that to create products to

Do you think we'll see line? Well lots of incentive to look at it. Who or what succeeds is the question
Telegram is uniquely well placed — big enough to be well placed, not too beaurcatic, and emerging markets footprint.

Shadow economy — messaging based commerce.
Thye’v eonly driven usage

All of these features will be incredible for traffic drivers — services
Team is lean and focus is all on the technological side than the BD

Demonstrating that the technology works and if you think about what’s going to drive confidence in the platform.
Development success and implementation of the technology. Until that happens — the rest is moot.

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER GE 1906
FOIA Confidential Treatment Requested
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 7 of 33

What will be critical -- starting to develop some application
Establish tech platform then nudge people

Iran

Russia

Indonesia

Eastern Europe
Singapore
Increasingly Africa
And the crypto world

Pre sale — close to shutting the book on the LOls

Rsounding success — over 3B of demand — astonishing number. 75-80 institutional orders
Really fanastic level of participation form west coas of the US — 10+ firms like

It’s more like a unicorn round but using tokens

Regulators and governments don’t know what to do about it — everyone’s nervous
Non Us with very little onshore — the peope that are buying

Volatility may not be there but that’s not something we can do much about

Having a reserve — creating a bunch of circumstances to dampen volatility and create use as transaction vs. speculation
Plan is to have the option or ability to intervene in the market but in an understandable and predictable

Why price mechanic? Good question. Run it for a day flip through on the average of that day.

Increnetas get larged

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER GR 1907
FOIA Confidential Treatment Requested
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 8 of 33

Exhibit C
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 9 of 33

 

Message
i
Sent: 1/16/2018 6:50:11 PM

Subject: FW: Telegram Private Placement Update

Attachments: Telegram - Indication of Interest.pdf

FYI — look forward to discussing this afternoon

From: John Hyman [mailto:hyman@telegram.org]
Sent: Monday, January 15, 2018 11:22 AM
12 Perekopsy

<perekopsky@telegram.org>; shyam@telegram.org
Subject: Telegram Private Placement Update

Dear

We would like to update you on where things stand with the Telegram Open Network (TON) private placement and where the
process will go from here.

We are humbled by the great reception you and other investors have given to TON and the offering. At the close of our process
to gather expressions of interest, we have received expressions of interest for over US$3.75 billion of Grams from approximately
one hundred investors. Of equal relevance is the broad and balanced distribution of investor interest. We are on track to achieve
an equally distributed holder base between Asia, Europe and the United States.

The combination of the scale and quality of the demand has led us to rethink our strategy for both this transaction and the next
round.

We have decided to increase the volume of this round to US$850 million, distributing 45% of the total supply. Based on the
formula in the White Paper, this results in a price of US$0.37756101 per Gram. We selected this offering size not only to give us
sufficient capital to develop TON and the associated functionality within Telegram Messenger over the next number of years, but
also to facilitate an allocation process that will ensure that every investor that participated in it and is eligible to receive an
allocation will receive one. Throughout the process we have emphasized the importance of Grams being widely distributed,
which we believe will allow Grams to function as a decentralized currency.

In terms of the next round, we expect that it will start in mid-March 2018, and we expect thatit will be sized at US$1.15 billion. In
this round, Grams will be offered on a private placement basis in exchange for fiat currency. All investors in this round will
purchase at the same price relative to one another (using the average price per Gram sold in the round, as per the formula in the
White Paper). As an illustration, if the round is US$1.15 billion, the price to investors will be approximately US$1.45 per Gram.
Grams issued through this round will not be subject to any lock-up provisions.

Below you will find a document that confirms your indication of interest based on these revised terms. We would like this
returned by close of business in your region on January 17th.

Thereafter the anticipated process is as follows:
e Wednesday 17 January (COB) — Deadline for you and other investors to submit their signed indication of interest
(attached below).
e Thursday 18 January — Indicative allocations and purchase agreement sent to investors along with a process letter.
e Thursday 25 January — Deadline for investor acceptance and signature to purchase agreement.
e By Friday 9 February — Payment and closing of all purchases.
Thank you for your interest in TON and the offering.

Kind regards,
John Hyman

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER | sR
FOIA Confidential Treatment Requested
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 10 of 33

Exhibit D
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 11 of 33

 

 

Message

From:

Sent: 7/8/2018 12:47:16 PM
To:

Subject: FW: GRAMS

Add this in the notes of a separate calendar invite for [meeting (not that you send to her!)

Thanks!!

From

Sent: Thursday, June 14, 2018 8:30 AM
To:

Subject: GRAMS

We ruled out public ico — really at time we participated
1. We wanted real money — that was the best way to align, raise
2. Became very clear —if you want to create a regulatory compliant currency / token — the minute youre in public
land you're really adding to the regulatory complexity. Doing it this was was very important to building bank
relationships
3. And no need —1.7b in regulatory compliant way, why do you need to do anything else
Some of this was misreported — can imagine everyone asking the question
5. We think now — the right thing is to have the crypto community will buy in once it’s trading and allow the market
to evolve naturally
6. Same number of participants — slightly more than first round. 80 first 100 second
7. First round had very high quality particiapnts — lots of NA / venture. This was 20% us not 40% us, 50-60% ultra
high net worth vs. 20%
a. Russia related money was important — the magic aura of pavel / telegram
b. Market conditions weren’t as good for crypto / risk assets
8. Similar check sizes, Asians, Europeans, americans, but definitely more along the lines of ultra high net worth,
entrepreneurs, the like, more Russia
a. 3.5x the price a month later
b. Institutionaly — the shmuck factor worried them
9. Money hasn’t really changed the approach
a. Core engineering team / tech team — very much on track with everything
b.

>

i. Number of users in Russia hasn’t gone down
ii. Use vpn’s even — data centers/big social media platforms have been very helpful
iii. Google has been very helpful
c. Globally, we’re in this world of authoritarian instincts of govs remain strong, telegram has brand / purity
/ customers that can’t bend to that, so there will always be friction — treating people like adults
d.

   

4. And even more selfish than that — politicians like secrecy / efficieny / everyone is on it
10. Telegram gtes 7-800k downloads a day — well in asia, Europe
a. Want close to 1b users in 4-5 years time, creating a product that’s tech good and easy to use — nothing
has changed there
15 russia / iran 45 biggest single biggest — Indonesia, india also large user bases
c. Consiatnet set of rules around pricing

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER GH 02226
FOIA Confidential Treatment Requested
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 12 of 33

December for blockchain public. Testing with external involvement will be July/august
Everything tracking if anything
securelD

250

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER 2227
FOIA Confidential Treatment Requested
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 13 of 33

Exhibit E
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 14 of 33

 

Message

From: John Hyman [john@gramvault.com]
Sent: 5/30/2019 8:25:51 PM

To:

Subject: Telegram update

Dea

I hope you are keeping well.I m writing to you as given the launch of Telegram,I will be visiting the
west coast next week to give selected investors an update on the developments at TON and the TON
ecosystem.

In addition to myself ,I will be joined by someone who is working very closely on developing the
infrastructure for TON which includes a highly comprehensive ecosystem for developers and users on
TON.There are already a large number of products in development for both developers and consumers which
we can take you through.

Please let me know if you or someone on your team would like to get together and how best to schedule
it.

Kind regards John

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER 2028
FOIA Confidential Treatment Requested
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 15 of 33

Exhibit F
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 16 of 33

 

Message

From: Alexander Fllatov [fav@ton.ventures]

Sent: 8/13/2019 9:36:59 PM

To: John Hyman [j.hyman@ton.ventures]

cc: p.prigolovko@ton.ventures; Dmitry Malyugin [d.malyugin@ton.ventures]
Subject: Re: Today

Attachments: TON Labs short presentation 082019. pdf

Thank you for a quality call!

John,

Looks like the attachment didn’t go through. Resending.
Looking forward to your feedback

Best regards,

Alexander

BKi BT, abr. 13, 2019 B 23:20, John Hyman <j.hyman@ton.ventures> nue:

Deaf

Thanks for your time today.

Please find attached the deck we used today regarding Ton Ventures.

We would be happy to carry on the dialogue with you and your colleagues.
Kind regards

John.

Sent from ProtonMail Mobile

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER 2083
FOIA Confidential Treatment Requested
Page 1 of 13
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 17 of 33

   

Introducing

TON.LABS

August 2019

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER
FOIA Confidential Treatment Requested

ee | 04/2019
Page 2 of 13
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 18 of 33

A)

TON.LABS

DLT! economy has explosive growth potential

—_—
® Currently only one DLT/blockchain use case got wide adoption — p2p cryptocurrency transfers, but even this case is limited to less
than 0,1% of its real potential

= Many experts expect that DLT economy turnover may reach 50+ trillion US Dollars in transaction volume by 2025

= There is a wall between the technology and actual usage which consists from development barrier, bad Ul/UX, low speed and high
transaction costs for existing blockchains

Transaction volume projection in 2025, § trillion?

$50 Trillion+

B2B B2B B2C Wealth and
; Health Tia
services marketplace marketplace protection
Pp iblic Travel and Digital Global corporate Mobility
services hospitality content services

 

o © 6

  

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER °°
FOIA Confidential Treatment Requested

ee | 04/2019
Page 3 of 13
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 19 of 33

Upcoming TON ecosystem will break the blockchain (A)
adoption wall TON.LABS

=" Complimentary solutions of Telegram, TON and TON Labs enables clear path for adding value to existing
online business models by implementation of DLT solutions.

# Existing Telegram userbase should fuel initial growth of TON ecosystem.

® TON Labs solutions will facilitate stable TON ecosystem growth to become the largest DLT ecosystem in the

world

Telegram TON TON Labs

  

Easy access of users to

280+ million users

a TON ecosystem
Fast and scalable “backend”

—~ TON blockchain Easy TApps! creation by
developers

10x times more than
current number of “crypto

users” GRAM cryptocurrency
Growing vety fost Easy lage of TApps by
clients
TON Application
CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER M206

FOIA Confidential Treatment Requested

ee 04/2019
Page 4 of 13
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 20 of 33

TON Labs highlights (A)

 

TON.LAES
= Founded in April 2018, after the closing of the second Token Sale Round of TON with the mission to
contribute to maximizing TON ecosystem potential.
# Founders personally invested significant amount into TON.
™ Founding team with vast venture and entrepreneur experience, including expertise of scaling large
organizations.
=" Team of more than 40 experienced developers geographically decentralized:
* Organized and well managed development process using proven team collaboration frameworks;
* Modern technology stack (React Native, Rust, etc.)
* § finalists of world programming contests and many other programming awards;
* Active contributor to various open source projects.
™ The largest contributor to TON blockchain testing.
# Developed the only other implementation of TON Full Node based on initial public specifications.
™ Playing one of the leading roles within TON oriented blockchain community including very closed
technical collaboration with TON team
CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER a:

FOIA Confidential Treatment Requested

ee 04/2019
Page 5 of 13

Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 21 of 33

TON Labs enables mass adoption of DLT

Ethereum and other
blockchain developers
community

Developers new to
blockchain

1 M+ of groups, channels
and bot developers

Telegram

280M+ Users

Q

2020+

2019 ; TON.LABS
1
TON.DEV !
+ TON Node 7
* Toolchain/Compilers Sa eee ar
+ SDK/Library of smart _~¢ ‘ hy
B2D! contracts ; a at Services pre-
{se } integration
na _ fa es }! (TON.Wires) \
an ay oy \
a ] aN. 7! = Existingoniine \
PS Crowdfunding x business partial
{f “SS platform (eae migration on- i
y Ser » : chain I
| \ % ¥ = New use cases }
i TON.SPACE \ Sy, \t enabled byDLT /
{ m x 0 i! approach
\ B2C2 \ ji
\ = TON Wallet/SURF * ji
\ XY: ~—B2B3

\

= TApps*/ Browser

1 — Business to developers: 2 - Business to customers, 3 — Business to business ; 4

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER
FOIA Confidential Treatment Requested

°°

ee 04/2019
Page 6 of 13
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 22 of 33

TON Labs: TON DEV and developers’ platform (A)

TON.LABS
TON LABS GROUP
Product details Revenue streams
“Opensource :
IDE'/Toolchain One platform for development, debugging and deployment * Licensing payments
of smart contracts. for commercial use;

= Cloud services;
= Support;

Easy entry for developers into coding for TON — using « Fonnalvaritication:

languages they already know (Solidity, all supported by LLVM)
* Feedevelopment.

2nd implementation of TON Node with unique feat an Beet

nd implementation o N Node with unique features: _ .

The NODE services pre-integration, database and etc. = fees for =P
integration into
Node/SDK;

= Fees for services
reselling.

 

Developers can access TON and unique Node functions with
unified code from all devices.

1 = Integrated Development Environment

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER Hoz<<0
FOIA Confidential Treatment Requested

ee 04/2019
Page 7 of 13
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 23 of 33

TON Labs: TON SPACE and consumer platforms (A)

TON.LABS
TON LABS GROUP

Revenue streams Product details

 

* TON Wallet Fees: Ton Wallet is one of the main entry points into TON

* Acquiring; ecosystem for end users.
« Exchange;
« Transfers. Banking services for wallet clients developed in

* Up sales: deposits partnership with fintech giant Wirecard!.

l

I

|

I

|

|

|

|

I

I loans, investment
| and ete.
|® Gram Pay. TApps platform or browser interconnected with
I : Telegram messenger.
+ Transaction

|

|

|

|

fees;
« Exchange fees

 

Payment system for merchants and consumers based
on Grams and TON stable coins.

 

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER Ho0z000
FOIA Confidential Treatment Requested

ee 04/2019
Page 8 of 13
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 24 of 33

TON Labs offers comprehensive licensing model (A)

—__ TON.LABS
PERMISSIVE OPEN COPYLEFT OPEN ENTERPRISE |
SOURCE LICENSE SOURCE LICENSE LICENSES
Z ) | TON Labs “STAKING TON Labs “ENTERPRISE /
Se mia /STARTUP" NODE D-CENTER" NODE
Vee M7 kibenees
olla me | Mme] pecs select
ah — : Dea

Rempel
ve

Swift

Bec Bas

a

 

eens eee) 82,4 ah : —
“Adina Subscription Subscription

Standard Support Premium Support

 

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER | ae
FOIA Confidential Treatment Requested

Pe | 1/24/2019
Page 9 of 13
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 25 of 33

Key metrics: exceptional growth potential (A)

 

cia TON.LABS
Current Projections
aC h om USD Year 1 TON.SPACE Year 5 ~
ompany Xs pen ca. ” S Wallet/Surf
on a product development,
BEIae | elo
= More than 40 developers; SI)
* . - fansaction Tees evenue per clien
™" Current burn rate is ca. 200K Transaction | en
USD per month ~ mostly on
payroll;
™ Average projected monthly burn ohne of Gram Average Number of Active
uy/sell transactions transaction amount Signups users
rate for the next 10 months is ca , ™
350K USD;
™ TON.DEV and TON.SPACE are Year] ———_TON.DEV ———— Year ———

already in beta testing; [
™ Marketing activities —_ within

community have already started.

Licensing Number of Licensing Number of
. Revenue in licenses Revenue in licenses in /
CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER 2°02

FOIA Confidential Treatment Requested

ee | 04/2019
Page 10 of 13
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 26 of 33

TON Labs: Road map (A)

 

 

 

TON.LABS
TON DEV
public launch TON Dev Token
listing on Exchanges ~
Swift, Rust | ee 500K Tapps deployed
ted cai ython,
ao mpilers : JavaScript | J
Community test f ) ‘
; | Formal verification 75K TON
aay factory launch | DEV licenses
a ' Rh J J
0 +-@ 1 2 3 A 5 6 (7 ro
Q419 | Q1 20 Q?2 20 | Q3 20 | Q4 20 Q2 21 2022

0319 |

| [|  TONSPACE | | | ~ |
| public launch | Fred cterta SURF coverage of all
Community test Launchpad with : | key markets

of TON SPACE major exchange
US and Japan |
TON Wallet/Surf licenses TON }
launch Wallet / Surf
Voice support
Gram Pay ] fe a IM Merchants

Launch support support

     

 

 

 

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER H°2°0s
FOIA Confidential Treatment Requested
Page 11 of 13
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 27 of 33

TON Labs team consists of 40+ professionals (A)
geographically decentralized around Europe

   
 
 
 

   

  
 

 

         

  
 

  

 

 

TON.LABS
Alexander Filatov Pavel Prigolovko Dmitry Malyugin Dmitry Goroshevsky
* 25+ years of management and * investor and entrepreneur for * Developed a wide range of
investment experienc he last 10 years nnovative solutions in
telecomand distributed
* Former CED of 75K+ employees « o-Founder of Pay Ring = - are rn ae
companies ; ; * Began his care ona
h . — * Began his ca rae f a consultar Co-author of patents in
- Bega career in FMCG (P&G Mars, BAT, Inbev ns aes ,
Began his career in FMCG { ay) ars, BAT, Inbe Roland Berger) serverless p2p technology
John Hyman Vyacheslav Belenko Anton Serkov Andrey Kurochkin
Business Development VP Engineering ay Chief Client Software Lead Network Architect
John has 30+ years of high 20+ years in s/w « Solid programming levelooer for
t development experience experie or mobile, web
ed s/w, cient served and desktop platforms
« Winner of ACM
Former Head of Internationa ief s/w architect in programming contests F
Business in Telegram G Flectronicse (CIS)
usil gran a LG Blectronicse (CIS) ~ 5 be _sf
CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER 20°

FOIA Confidential Treatment Requested

ee | 04/2019
Page 12 of 13
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 28 of 33

TON Labs is evaluating financing options that could A)
include a bridge financing from Tier 1 venture investors (A

 

TON.LABS

Terms:
™ Up to 5million USD bridge in form of CLA

Cap $50m;

Discount 20% to Round A
™ Round A — Q1'20-Q2'20, after launch of TON.
Use of funds:
™ Development and testing of current products (team boost — core team up to 60 developers, operations);
™ Launch of the Wallet/Surf products in new markets (USA, Japan and Hon Kong licensing);
™ Customer and developer experience (UI/UX);
® Targeted marketing of TON SPACE and TON DEV products to boost developer and customer acquisition.

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER M2095

FOIA Confidential Treatment Requested

ee | 04/2019
Page 13 of 13
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 29 of 33

;

|

7

BohtAct info

into@tonlabs.1o

 

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER poo2996
FOIA Confidential Treatment Requested

ee 04/2019
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 30 of 33

Exhibit G
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 31 of 33

 

   
   

Message

From: John Hyman [john@gramvault.com]
Sent: 6/12/2019 8:07:44 PM

To:

cc: fav@ton.ventures;

Subject: Re: TON

Will do

Do you have a Telegram I D ,I can put you on a chat that gives you a lot of colour.
On 12 Jun 2019, at 20:56, > wrote:

John - likewise, please connect ij and I.

Also - any color you could share on the gram sale I read about? Not sure exactly what that was.

eT soon,

On Wed, Jun 12, 2019 at 7:00 AM -0600, "John Hyman" <john@gramvault.com> wrote:

Dear iL - Thanks for your

time last week,Alexander and I appreciated the opportunity to catch up with
you.

As launch nears,we will keep you posted on significant developments.

In the meantime ,if someone on your team wants an introduction to Swiss
Digital Group the custody and market

making entity we discussed -happy to oblige

Kind regards John,

    

 

cc q ef
infor n rsons or entities ot

delete the material from any computer.

  

1 IT

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER 02043
FOIA Confidential Treatment Requested
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 32 of 33

 

Message

From: John Hyman [john@gramvault.com]
Sent: 6/13/2019 7:33:23 PM

To:

Subject: Screenshot 2019-06-13 at 20.32.38

Attachments: Image-1.jpg; Untitled attachment 00842. txt

Some thoughts on the gram sale

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER 2048
FOIA Confidential Treatment Requested
Case 1:19-cv-09439-PKC Document 247-3 Filed 07/01/20 Page 33 of 33

20:32 7 ura
< TON 10f8 Vv
What | know:

The seller is a brand new entity most
probably created specifically for that
deal: https://gramasia.com/

That company has the same CEO as: https://
koinvestor.com/

Which in its turn has TON as a portfolio
project and Liquid as a partner: https://
koinvestor.com/#portfolio

 

| don’t think it’s open for other investors but
can't confirm that.

Best regards,
Oleg

13 utoHA 2019 r., B 22:27, John Hyman
<john@gramvault.com> Hanucan(a):

Thoughts ii question

Begin forwarded message:

a 5 =] A Af

 

 

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER |
FOIA Confidential Treatment Requested
